C. A. 5th Cir. [Certiorari granted, 499 U. S. 958.] Motion for appointment of counsel granted, and it is ordered that Alvin J. Bronstein, Esq., of Washington, D. C., be appointed to serve as counsel for petitioner in this case. The order entered April 15, 1991 [499 U. S. 958], is amended to read as follows: Motion of petitioner for leave to proceed in forma pauperis granted. Certiorari granted limited to the following question: “Did the Fifth Circuit apply the correct legal test when determining that petitioner’s claim that his Eighth Amendment rights under the Cruel and Unusual Punishments Clause were not violated as a result of a single incident of force by respondents which did not cause a significant injury?”